                                                                   rlLED
                                                            U S DlSTrtiCT COURl
                 IN THE UNITED STATES DISTRICT COURT          SAVAHMAH OlV.

                 FOR THE SOUTHERN DISTRICT OF GEORGI^tiS ^OV i6 RMIl'SS
                            STATESBORO DIVISION              COK


THE UNITED STATES OF AMERICA,

                Plaintiff,

                 V.                             6:18CR14


JOHN KENNETH JOYNER,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties' motions have been resolved by

agreement.     Therefore,    a   hearing   in    this      case    is   deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this       /(^^^ay of November, 2018.

                                    -TED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
